Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicants’ amendment filed on 02 December 2020 has been received and entered.

Examiner’s Comment
	The claimed invention has been examined and found allowable – as amended within the Examiner’s Amendment set forth below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Silvia Salvadori on 28 December 2020.

IN THE CLAIMS:
Claims 2, 3-7 and 12-16 has been canceled.



In claim; 1, at line 4, the phrase “and wherein said somatic embryo-enriched plant cell cultures are plant cell cultures belonging to the species Lotus japonicus, Citrus limon and Rosa gardenia 

In claim 8, at line 1, the term “2” has been deleted and changed to --1--

In claim 9, at line 1, the term “2” has been deleted and changed to –1--

In claim 10, at line 1, the term “2” has been deleted and changed to --1--

Conclusion
Claims 1, 8-10 and 16 have been allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH A DAVIS whose telephone number is (571)272-0818.  The examiner can normally be reached on 9-5 M-S (Midday Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEBORAH A DAVIS/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655